DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 10-11 and 13-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10, 11, 13-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ramanujam (US 20150348335, hereinafter Ramanujam, already of record), in view of Herbach et al. (US 9368026, hereinafter Herbach, already of record), in view of Iguchi et al. (US 20160009296, hereinafter Iguchi, already of record), in view of Oshida et al. (US 20160071418, hereinafter Oshida, already of record), and in view of Scofield et al. (US 20170015318, hereinafter Scofield).
Regarding claims 10 and 25 (currently amended), Ramanujam teaches a method for operating a support system for preventing a motor vehicle from being left stranded due to a lack of drive energy and a motor vehicle (See at least Ramanujam: Para. 0015), wherein the motor vehicle has at least one driver assistance system, the method comprising:
operating the motor vehicle using an internal combustion engine with fuel as a first energy source of the drive energy, and/or using an electric motor with electric energy of a battery as a second energy source of the drive energy (See at least Ramanujam: Para. 0014; Para. 0015);
…
indicating to the driver that the motor vehicle will be left stranded if a charging and/or filling process is not carried out (See at least Ramanujam: Para. 0038); and 
upon notifying the driver regarding emergency information, and … for driving the motor vehicle autonomously when the emergency criterion being met, taking control of the motor vehicle away from the driver of the motor vehicle (See at least Ramanujam: Para. 0038), and 
driving the motor vehicle autonomously to a charging location and/or to a filling location using a vehicle system, wherein the vehicle system is designed to guide the motor vehicle in a fully automatic manner in response to the emergency criterion being met… (See at least Ramanujam: Para. 0013; Para. 0015), …
Yet, Ramanujam does not explicitly teach:
providing a support system comprising an emergency criterion and a recommendation criterion; 
continuously evaluating meeting of an emergency criterion during an operational phase of the motor vehicle by a vehicle system, wherein said continuously evaluating includes processing data of the at least one driver assistance system as at least one part of input data being evaluated; 
deriving the recommendation criterion from the input data being evaluated; 
…
..in response to determining that a no prior confirmation of the driver of the motor vehicle is required…
…
and the recommendation criterion …the emergency criterion comprising an assessment of an alertness of the driver and the recommendation criterion comprising charging or filling recommendations.
However, in the same field of endeavor, Herbach teaches:
providing a support system comprising an emergency criterion and …
continuously evaluating meeting of an emergency criterion during an operational phase of the motor vehicle by a vehicle system, wherein said continuously evaluating includes processing data of the at least one driver assistance system as at least one part of input data being evaluated (See at least Herbach: Col. 4, lines 56-62; Col. 5, lines 42-49); …
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified a method for operating a support system of Ramanujam, to incorporate continuous evaluation of criterion, as taught by Herbach, for the benefit of reducing the risk of an autonomous vehicle being stranded (see at least Herbach: Col. 6, lines 2-6).
Yet, Ramanujam in combination with Herbach does not explicitly teach:
a recommendation criterion; 
…
deriving the recommendation criterion from the input data being evaluated; 
…
..in response to determining that a no prior confirmation of the driver of the motor vehicle is required…
…
and the recommendation criterion …the emergency criterion comprising an assessment of an alertness of the driver and the recommendation criterion comprising charging or filling recommendations.
However, in the same field of endeavor, Iguchi teaches:
..in response to determining that a no prior confirmation of the driver of the motor vehicle is required (see at least Iguchi: Para. 0130)…
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified a method for operating a support system of Ramanujam in combination with Herbach, to incorporate no prior confirmation of the driver is required, as taught by Iguchi, for the benefit of suggesting appropriate use of a vehicle function (see at least Iguchi: Para. 0012, 0013).
Yet, Ramanujam in combination with Herbach and Iguchi does not explicitly teach:
a recommendation criterion; 
…
deriving the recommendation criterion from the input data being evaluated; 
…
and the recommendation criterion …the emergency criterion comprising an assessment of an alertness of the driver and the recommendation criterion comprising charging or filling recommendations.
However, in the same field of endeavor, Oshida teaches:
…the emergency criterion comprising an assessment of an alertness of the driver (See at least Oshida: Para. 0064)…
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified a method for operating a support system of Ramanujam in combination with Herbach and Iguchi, to incorporate assessment of the alertness, as taught by Oshida, for the benefit of increasing safety (see at least Oshida: Para. 0002).
Yet, Ramanujam in combination with Herbach, Iguchi and Oshida does not explicitly teach:
a recommendation criterion; 
…
deriving the recommendation criterion from the input data being evaluated; 
…
and the recommendation criterion … and the recommendation criterion comprising charging or filling recommendations.
However, in the same field of endeavor, Scofield teaches:
a recommendation criterion; 
…
deriving the recommendation criterion from the input data being evaluated (See at least Scofield: Para. 0036); 
…
and the recommendation criterion … and the recommendation criterion comprising charging or filling recommendations (See at least Scofield: Para. 0036)…
It would have been obvious to one of ordinary skill in the art to include in a method for operating a support system for preventing a motor vehicle from being left stranded due to a lack of drive energy and a motor vehicle of Ramanujam in combination with Herbach, Iguchi and Oshida with recommendation criterion as taught by Scofield since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will provide recommendation for user.

Regarding claim 11, Ramanujam in combination with Herbach, Iguchi, Oshida and Scofield teaches the method of claim 10, and Ramanujam further teaches:
when the emergency criterion is met, autonomous driving takes place after an output of corresponding information regarding the emergency criterion to the driver, and a subsequent confirmation by the driver is received (See at least Ramanujam: Para. 0038). 

Regarding claim 13, Ramanujam in combination with Herbach, Iguchi, Oshida and Scofield teaches the method of claim 10.
Although Ramanujam teaches the emergency criterion as low in drive energy, Ramanujam in combination with Iguchi, Oshida and Scofield does not explicitly teach:
wherein the emergency criterion is evaluated on the basis of its input data as to whether, by continuing to drive, it is no longer possible to reach a current destination and/or another charging location and/or another filling location ascertained by the vehicle system as not the nearest and/or as not optimal, relative to available supply of the first energy source or the second energy source.
However, in the same field of endeavor, Herbach teaches:
wherein the emergency criterion is evaluated on the basis of its input data as to whether, by continuing to drive, it is no longer possible to reach a current destination and/or another charging location and/or another filling location ascertained by the vehicle system as not the nearest and/or as not optimal, relative to available supply of the first energy source or the second energy source (See at least Herbach: Col. 5, lines 42-49). 
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified a method for operating a support system of Ramanujam in combination with Iguchi, Oshida and Scofield, to incorporate emergency criterion evaluation, as taught by Herbach, for the benefit of reducing the risk of an autonomous vehicle being stranded (see at least Herbach: Col. 6, lines 2-6).

Regarding claim 14, Ramanujam in combination with Herbach, Iguchi, Oshida and Scofield teaches the method of claim 10.
Yet Ramanujam in combination with Herbach, Iguchi and Scofield does not explicitly teach:
wherein the emergency criterion includes multiple sub-criteria related to different aspects of a vehicle operation, which are entered weighted in an evaluation of the emergency criterion by the vehicle system.
However, in the same field of endeavor, Oshida teaches:
wherein the emergency criterion includes multiple sub-criteria related to different aspects of a vehicle operation, which are entered weighted in an evaluation of the emergency criterion by the vehicle system (See at least Oshida: Para. 0064; Para. 0067).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified a method for operating a support system of Ramanujam in combination with Herbach, Iguchi and Scofield, to incorporate multiple sub-criteria, as taught by Oshida, for the benefit of increasing safety (see at least Oshida: Para. 0002).

Regarding claim 15, Ramanujam in combination with Herbach, Iguchi, Oshida and Scofield teaches the method of claim 11, and Ramanujam further teaches:
wherein the emergency criterion evaluation by the vehicle system is carried out via a control unit (See at least Ramanujam: Fig. 2, elements 210, 240, Para. 0035). 

Regarding claim 16, Ramanujam in combination with Herbach, Iguchi, Oshida and Scofield teaches the method of claim 15, and Ramanujam further teaches:
wherein the motor vehicle includes at least one sensor coupled to the control unit, wherein sensor data from the at least one sensor are used as input data of the emergency criterion (See at least Ramanujam: Para. 0035; Para. 0094). 

Regarding claim 17, Ramanujam in combination with Herbach, Iguchi, Oshida and Scofield teaches the method of claim 15, and Ramanujam further teaches:
wherein the processing data of the at least one driver assistance system comprises result data from calculations of the at least one driver assistance system (See at least Ramanujam: Para. 0031; Para. 0035). 

Regarding claim 18, Ramanujam in combination with Herbach, Iguchi, Oshida and Scofield teaches the method of claim 15, and Ramanujam further teaches:
wherein the processing data of the at least one driver assistance system comprises prediction data deduced from historical data of the operational phase of the motor vehicle (See at least Ramanujam: Para. 0017). 

Regarding claim 19, Ramanujam in combination with Herbach, Iguchi, Oshida and Scofield teaches the method of claim 18.
Yet Ramanujam in combination with Iguchi, Oshida and Scofield does not explicitly teach:
wherein the processing data of the at least one driver assistance system where the prediction data comprises predictions of a future driving route of the motor vehicle, wherein the emergency criterion evaluation occurs in conjunction with detection and evaluation of remaining range of the motor vehicle.
However, in the same field of endeavor, Herbach teaches:
wherein the processing data of the at least one driver assistance system where the prediction data comprises predictions of a future driving route of the motor vehicle, wherein the emergency criterion evaluation occurs in conjunction with detection and evaluation of remaining range of the motor vehicle (See at least Herbach: Col. 5, lines 42-49; Col. 4, lines 56-62). 
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified a method for operating a support system of Ramanujam in combination with Iguchi, Oshida and Scofield, to incorporate processing data of the driver assistance system, as taught by Herbach, for the benefit of reducing the risk of an autonomous vehicle being stranded (see at least Herbach: Col. 6, lines 2-6).

Regarding claim 20, Ramanujam in combination with Herbach, Iguchi, Oshida and Scofield teaches the method of claim 10, and Ramanujam further teaches:
wherein the at least one driver assistance system, the processing data of which is used in an evaluation of the emergency criterion being met, is selected from at least one or more of the following (See at least Ramanujam: Para. 0015): a driver information system that ascertains a remaining range of the motor vehicle or available supply of the first energy source or the second energy source, a congestion assistance system that evaluates traffic congestion reports in surroundings of the motor vehicle, a navigation system, a cost efficiency system that analyzes energy source costs of different charging locations, and a driver assistance system using filling locations are used as a driver assistance system (See at least Ramanujam: Para. 0015).

Regarding claim 21, Ramanujam in combination with Herbach, Iguchi, Oshida and Scofield teaches the method of claim 20.
Yet Ramanujam in combination with Iguchi, Oshida and Scofield does not explicitly teach:
wherein evaluation of the emergency criterion further includes evaluating, route data describing a known and/or predicted future route of the motor vehicle with respect to a consumption of energy along the route.
However, in the same field of endeavor, Herbach teaches:
wherein evaluation of the emergency criterion further includes evaluating, route data describing a known and/or predicted future route of the motor vehicle with respect to a consumption of energy along the route (See at least Herbach: Col. 5, lines 42-49; Col. 4, lines 56-62). 
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified a method for operating a support system of Ramanujam in combination with Iguchi, Oshida and Scofield, to incorporate emergency criterion evaluation, as taught by Herbach, for the benefit of reducing the risk of an autonomous vehicle being stranded (see at least Herbach: Col. 6, lines 2-6).

Regarding claim 22, Ramanujam in combination with Herbach, Iguchi, Oshida and Scofield teaches the method of claim 21.
Yet Ramanujam in combination with Iguchi, Oshida and Scofield does not explicitly teach:
wherein the evaluating the route data describing the known and/or predicted future route of the motor vehicle with respect to the consumption of energy along the route is evaluated with respect to the first energy source.
However, in the same field of endeavor, Herbach teaches:
wherein the evaluating the route data describing the known and/or predicted future route of the motor vehicle with respect to the consumption of energy along the route is evaluated with respect to the first energy source (See at least Herbach: Col. 5, lines 15-17,). 
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified a method for operating a support system of Ramanujam in combination with Iguchi, Oshida and Scofield, to incorporate emergency criterion evaluation, as taught by Herbach, for the benefit of reducing the risk of an autonomous vehicle being stranded (see at least Herbach: Col. 6, lines 2-6).

Regarding claim 23, Ramanujam in combination with Herbach, Iguchi, Oshida and Scofield teaches the method of claim 21.
Yet Ramanujam in combination with Iguchi, Oshida and Scofield does not explicitly teach:
wherein the evaluating the route data describing the known and/or predicted future route of the motor vehicle with respect to the consumption of energy along the route is evaluated with respect to the second energy source.
However, in the same field of endeavor, Herbach teaches:
wherein the evaluating the route data describing the known and/or predicted future route of the motor vehicle with respect to the consumption of energy along the route is evaluated with respect to the second energy source (See at least Herbach: Col. 5, lines 15-17). 
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified a method for operating a support system of Ramanujam in combination with Iguchi, Oshida and Scofield, to incorporate emergency criterion evaluation, as taught by Herbach, for the benefit of reducing the risk of an autonomous vehicle being stranded (see at least Herbach: Col. 6, lines 2-6).

Regarding claims 24 and 29, Ramanujam in combination with Herbach, Iguchi, Oshida and Scofield teaches the method of claims 10 and 26.
Yet Ramanujam in combination with Herbach, Iguchi and Scofield does not explicitly teach:
wherein the driving the motor vehicle autonomously upon the emergency criterion being met is interrupted upon detection of a predefined control action taken by the driver.
However, in the same field of endeavor, Oshida teaches:
wherein the driving the motor vehicle autonomously upon the emergency criterion being met is interrupted upon detection of a predefined control action taken by the driver (See at least Oshida: Para. 0072).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified a method for operating a support system of Ramanujam in combination with Herbach, Iguchi and Scofield, to incorporate cancelation or interruption function, as taught by Oshida, for the benefit of increasing safety (see at least Oshida: Para. 0002).

Regarding claim 26, Ramanujam in combination with Herbach, Iguchi, Oshida and Scofield teaches the motor vehicle of claim 25.
Yet Ramanujam in combination with Herbach, Iguchi and Scofield does not explicitly teach:
one of the plurality of additional driver assistance systems is a fatigue detection system for evaluating the alertness of the driver, wherein an output from the fatigue detection system is used as input data being evaluated for meeting of the emergency criterion.
However, in the same field of endeavor, Oshida teaches:
wherein one of the plurality of additional driver assistance systems is a fatigue detection system for evaluating the alertness of the driver (See at least Oshida: Para. 0064), wherein an output from the fatigue detection system is used as input data being evaluated for meeting of the emergency criterion (See at least Oshida: Para. 0028).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified a method for operating a support system of Ramanujam in combination with Herbach, Iguchi and Scofield, to incorporate fatigue detection system, as taught by Oshida, for the benefit of increasing safety (see at least Oshida: Para. 0002).

Regarding claim 27, Ramanujam in combination with Herbach, Iguchi, Oshida and Scofield teaches the motor vehicle of claim 25, and Ramanujam further teaches:
wherein the control unit and the plurality of additional driver assistance systems are present in an integral construction (See at least Ramanujam: Fig. 2, elements 210, Para. 0030). 

Regarding claim 28, Ramanujam in combination with Herbach, Iguchi, Oshida and Scofield teaches the motor vehicle of claim 25, and Ramanujam further teaches:
wherein the control unit is electrically coupled to the plurality of additional driver assistance systems via a controller area network (CAN) bus system of the motor vehicle (See at least Ramanujam: Fig. 10, Para. 0091). 

Regarding claim 30, Ramanujam in combination with Herbach, Iguchi, Oshida and Scofield teaches the method of claim 10, and Ramanujam further teaches:
upon notifying the driver regarding emergency information, and in response to determining that a prior confirmation of the driver is required for driving the motor vehicle autonomously when the emergency criterion being met, driving the motor vehicle autonomously to a charging location and/or to a filling location using the vehicle system upon receiving prior confirmation of the driver (See at least Ramanujam: Para. 0038). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231. The examiner can normally be reached Monday to Friday 8am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663